 



Exhibit - 10.1
Asset Purchase Agreement
by and among
Viridian Packaging Solutions, LLC
and
Beutlich, L.P.
and
Frederic J. Beutlich
and
Zicam Swab Products, LLC
 
Dated as of October 31, 2005

 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
Article 1
  Definitions and Usage     1
1.1
  Definitions     1
1.2
  Usage     7
Article 2
  Sale and Purchase of Assets     9
2.1
  Sale of Assets     9
2.2
  Excluded Assets   10
2.3
  Liabilities   10
2.4
  Purchase Price   11
2.5
  Closing   12
2.6
  Closing Obligations   13
2.7
  Purchase Price Allocation   15
Article 3
  Representations and Warranties of Seller   15
3.1
  Organization and Good Standing   15
3.2
  Enforceability; Authority   15
3.3
  Notices and Consents   16
3.4
  Financial Statements   16
3.5
  Sufficiency of Assets   17
3.6
  Books and Records   17
3.7
  Title to Assets; Encumbrances   17
3.8
  Condition of Equipment   17
3.9
  Real Property   17
3.10
  No Undisclosed Liabilities   18
3.11
  Evidence of Payoff and Lien Releases   18
3.12
  Taxes   18
3.13
  No Material Adverse Change   19
3.14
  Compliance with Applicable Laws; Governmental Authorizations   19
3.15
  Legal Proceedings; Orders   20
3.16
  Absence of Certain Events and Circumstances   20
3.17
  Contracts; No Defaults   21
3.18
  Insurance   22

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
3.19
  Environmental Matters   22
3.20
  Employees   23
3.21
  Labor Disputes; Compliance   23
3.22
  Employee Plans   24
3.23
  Intellectual Property   25
3.24
  Brokers or Finders   26
3.25
  Disclosure   26
Article 4
  Representations and Warranties of Beutlich and Frederic Beutlich   26
4.1
  Organization and Good Standing   26
4.2
  Enforceability; Authority   27
4.3
  Notices and Consents   27
4.4
  Certain Proceedings   28
4.5
  Brokers or Finders   28
Article 5
  Representations and Warranties of Buyer   28
5.1
  Organization and Good Standing   28
5.2
  Enforceability; Authority; No Conflict   28
5.3
  Notices and Consents   29
5.4
  Certain Proceedings   29
5.5
  Brokers or Finders   29
Article 6
  Covenants of the Parties   29
6.1
  Employees   29
6.2
  Further Assurances   30
6.3
  Confidentiality   30
6.4
  Public Announcements   31
6.5
  Injunctive Relief   31
6.6
  Hold Over Tenants at Gurnee Facility   32
6.7
  Post-Closing Use of Gurnee Facility by Beutlich   32
6.8
  Assistance With Third Party Manufacturers   33
6.9
  Right of First Offer On Sale of Gurnee Equipment   34
Article 7
  Indemnification; Remedies   35

-ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
7.1
  Survival   35
7.2
  Indemnification by Seller, Beutlich and Frederic Beutlich   35
7.3
  Indemnification by Buyer   36
7.4
  Limitations on Indemnification Liability   37
7.5
  Procedure for Third-Party Claims   37
7.6
  Other Claims   39
7.7
  Exclusive Remedy   39
Article 8
  General Provisions   39
8.1
  Expenses   39
8.2
  Notices   39
8.3
  Dispute Resolution   41
8.4
  Waiver; Remedies Cumulative   41
8.5
  Entire Agreement and Modification   42
8.6
  Assignments; Successors; No Third-Party Rights   42
8.7
  Severability   42
8.8
  Dates and Times   42
8.9
  Governing Law   42
8.10
  Execution of Agreement   43

          Exhibits          
 
  Exhibit A   Releases
 
  Exhibit B   Bill of Sale
 
  Exhibit C   Assignment and Assumption Agreement
 
  Exhibit D   Patent Transfer
 
  Exhibit E   Beutlich License Agreement
 
  Exhibit F   Patent License Assignment
 
  Exhibit G   Van Dyke Consulting Agreement
 
  Exhibit H   Credit Instrument

-iii-

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of October 31,
2005, by and among Viridian Packaging Solutions, LLC, an Illinois limited
liability company (“Seller”), Beutlich, L.P., an Illinois limited partnership
(“Beutlich”) (for purposes of Sections 2.1(b) and 2.4, Article 4, Sections 6.2
to 6.5, Section 6.7, Article 7 and Article 8 only), Frederic J. Beutlich, an
individual residing in the State of Illinois (“Frederic Beutlich”) (for purposes
of Sections 2.1(b) and 2.4, Article 4, Sections 6.2 to 6.5, Article 7 and
Article 8 only), and Zicam Swab Products, LLC, a Delaware limited liability
company (“Buyer”). Seller, Buyer, Beutlich and Frederic Beutlich are sometimes
referred to in this Agreement collectively as the “Parties” and each
individually as a “Party.”
RECITALS
     Seller wishes to sell, assign and transfer to Buyer, and Buyer wishes to
purchase from Seller, as a going concern, Seller’s dry handle swab manufacturing
business (the “Business”) and substantially all of the assets of Seller, owned
individually or jointly by any of Seller, Beutlich, L.P., an Illinois limited
partnership (“Beutlich”), Frederic Beutlich, Darrell W. Van Dyke or any
Affiliate used in the conduct of the Business, and Buyer is further prepared to
assume certain specified Liabilities of Seller related to the Business, for the
consideration and upon the other terms and conditions set forth in this
Agreement.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS AND USAGE
     1.1 Definitions. Except as otherwise expressly provided herein or unless
the context otherwise requires, initially capitalized terms used in this
Agreement have the following meanings:
     “Affiliate” means with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person with the
terms “control” and “controlled” meaning for purposes of this definition, the
power to direct the management and policies of a Person, directly or indirectly,
whether through the ownership of voting securities or partnership or other
ownership interests, or by contract or otherwise.
     “Agreement” has the meaning set forth in the first paragraph of this
Agreement, and includes the Schedules and Exhibits attached hereto and any
amendment hereto.
     “Applicable Law” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.
     “Assets” has the meaning set forth in Section 2.1.

 



--------------------------------------------------------------------------------



 



     “Assignment and Assumption Agreement” has the meaning set forth in Section
2.6(a)(v).
     “Assumed Contracts” has the meaning set forth in Section 2.1(a).
     “Assumed Liabilities” has the meaning set forth in Section 2.3(a).
     “Beutlich” has the meaning set forth in the Recitals to this Agreement.
     “Beutlich Closing Documents” has the meaning set forth in Section 4.2.
     “Beutlich License Agreement” has the meaning set forth in
Section 2.6(a)(vii).
     “Bill of Sale” has the meaning set forth in Section 2.6(a)(iii).
     “Business” has the meaning set forth in the Recitals to this Agreement.
     “Business Day” means any day other than a Saturday or Sunday or any other
day on which banks in Arizona are permitted or required by Applicable Law to be
closed.
     “Buyer” has the meaning set forth in the first paragraph of this Agreement.
     “Buyer Closing Documents” has the meaning set forth in Section 5.2.
     “Buyer Indemnified Persons” has the meaning set forth in Section 7.2.
     “Closing” has the meaning set forth in Section 2.5.
     “Closing Date” has the meaning set forth in Section 2.5.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” has the meaning set forth in Section 6.3(a).
     “Consent” means any approval, consent, ratification, waiver or other
authorization.
     “Contemplated Transactions” means the transactions contemplated by this
Agreement to occur at Closing.
     “Covered Swab Products” has the meaning set forth in Section 2.4(c).
     “Damages” has the meaning set forth in Section 7.2.
     “Effective Time” means 12:01 a.m. (Phoenix time) on the Closing Date.
     “Employee Plan” means any employee benefit plan (within the meaning of
Section 3(3) of ERISA) and each other employment, fringe benefit, or other
retirement, bonus, deferred or incentive compensation plan, program, arrangement
or agreement sponsored, maintained or contributed to or required to be
contributed to by Seller or any ERISA Affiliate for the benefit of any current
or former employee or director of Seller or any ERISA Affiliate.

2



--------------------------------------------------------------------------------



 



     “Encumbrance” means any mortgage, pledge, lien, charge, hypothecation,
security interest, encumbrance, adverse right, interest or claim, license,
covenant, title defect, option, or right of first refusal, except for any liens
for Taxes not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established and
accrued on Seller’s financial statements in accordance with GAAP.
     “Environment” means soil, land surface or subsurface strata, surface
waters, groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.
     “Environmental, Health and Safety Liabilities” means any and all claims,
costs, damages, expenses, Liabilities and/or other responsibilities or potential
responsibilities arising from or under any Environmental Law or Occupational
Safety and Health Law.
     “Environmental Law” means any Applicable Law that relates to protection of
the Environment, to human health and safety, industrial hygiene, or to any
Hazardous Activity or any use, handling of any kind, Environmental Release or
transportation of any Hazardous Material, including any disclosure or reporting
obligations to a Governmental Body or otherwise, any internal record-keeping,
any permitting or registration, and any investigation or Remedial Action, and
any other Applicable Law pertaining to the protection of the health and safety
of employees or the public.
     “Environmental Release” means any release, spill, emission, leaking,
pumping, pouring, dumping, emptying, injection, deposit, disposal, discharge,
dispersal, leaching or migration on or into the Environment or into or out of
any property.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any Person, trade or business, whether or not
incorporated, that together with Seller is or ever was deemed a “single
employer” within the meaning of Section 4001(b)(1) of ERISA or Section 414 of
the Code.
     “Excluded Assets” has the meaning set forth in Section 2.2.
     “Extension and Forbearance Agreement” means that certain Second Forbearance
Agreement dated _, 2005 among Harris, Seller, Beutlich, Frederic Beutlich and
Darrell Van Dyke, as amended.
     “Financial Statements” has the meaning set forth in Section 3.4.
     “GAAP” means generally accepted accounting principles as in effect in the
United States of America, as determined by the Financial Accounting Standards
Board from time to time, applied on a consistent basis as of the date of any
application thereof.
     “Governmental Authorization” means any Consent, license, permission,
registration or permit issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Applicable Law.

3



--------------------------------------------------------------------------------



 



     “Governmental Body” means any (i) nation, state, county, city, town,
borough, village, district or other jurisdiction, (ii) federal, state, county,
local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental powers), (iv) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, (v) Indian tribal authority, or
(vi) official of any of the foregoing.
     “Gurnee Equipment” has the meaning set forth in Section 6.7.
     “Gurnee Facility” means the real property and improvements located at 760
Lakeside Drive, Gurnee, Illinois 60031 leased up to the date immediately
preceding the Closing Date by Seller (as tenant) under the Gurnee Facility
Lease.
     “Gurnee Facility Lease” means that certain lease dated June 11, 2001
between Gurnee Investors (as lessor) and Seller (as lessee) with respect to the
Gurnee Facility, as such lease is amended and extended through the date of this
Agreement.
     “Harris” has the meaning set forth in Section 2.4(b)(i).
     “Hazardous Activity” means the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Environmental Release, storage, transfer, transportation, treatment or use
(including any withdrawal or other use of groundwater) of Hazardous Material in,
on, under, about or from any facility or other real property owned, leased,
operated or otherwise used by Seller or any Affiliate or agent thereof in
connection with the conduct of the Business, or from any other asset of Seller
or any Affiliate, into the Environment, beyond what is authorized by any
Environmental Law relating to the Business or any asset of Seller or any
Affiliate.
     “Hazardous Material” means any substance, material or waste which is
regulated by any Governmental Body, including any material, substance or waste
which is defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“contaminant,” “pollutant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.
     “Indemnified Person” has the meaning set forth in Section 7.5(a).
     “Indemnifying Party” has the meaning set forth in Section 7.5(a).
     “IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.
     “Knowledge” means, unless otherwise expressly provided herein:
          (a) when used to qualify a representation, warranty or other statement
of Seller in this Agreement, (i) the actual (and not assumed, constructive or
imputed)

4



--------------------------------------------------------------------------------



 



knowledge of Frederic Beutlich, Manager and Member of Seller, or Darrell Van
Dyke, Member of Seller, and (ii) the knowledge that Frederic Beutlich or Darrell
Van Dyke could reasonably be expected to have as prudent and responsible
managers of Seller’s assets and the Business, after having conducted a
reasonably comprehensive inquiry or investigation with respect to the fact or
matter that is the subject of such representation, warranty or other statement;
and
          (b) when used to qualify a representation, warranty or other statement
of Buyer in this Agreement, (i) the actual (and not assumed, constructive or
imputed) knowledge of Carl J. Johnson, manager of Buyer, or William J. Hemelt,
manager of Buyer, and (ii) the knowledge that Carl J. Johnson or William J.
Hemelt could reasonably be expected to have as prudent and responsible managers
of Buyer’s assets and business, after having conducted a reasonably
comprehensive inquiry or investigation with respect to the fact or matter that
is the subject of such representation, warranty or other statement.
          “Letter of Intent” means the letter of intent regarding the sale of
the Assets, dated September 20, 2005, by and among Matrixx Initiatives, Inc.
(Buyer’s parent), Seller, Beutlich and Frederic Beutlich.
          “Liability” means with respect to any Person (including any Party),
any Liability of such Person of any kind, character or description, whether
known or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.
          “Occupational Safety and Health Law” means any Applicable Law designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, including the Occupational Safety and Health Act, and
any program, whether governmental or private (such as those promulgated or
sponsored by industry associations and insurance companies), designed to provide
safe and healthful working conditions.
          “Order” means any order, injunction, judgment, decision, finding,
decree, ruling, assessment or arbitration award of any Governmental Body or
arbitrator.
          “Party” and “Parties” have the meanings set forth in the first
paragraph of this Agreement.
          “Patent License” has the meaning set forth in Section 2.1(c).
          “Patent License Assignment” has the meaning set forth in
Section 2.6(a)(viii).
          “Payoff Letter” has the meaning set forth in Section 2.4(b)(ii).
          “Permitted Encumbrance” means (i) any statutory lien for current
Taxes, assessments or other governmental charges not yet delinquent or the
amount or validity of which is being contested in good faith by appropriate
Proceedings (provided that any such contest is expressly disclosed by Seller in
this Agreement or in the Financial Statements), or (ii) any zoning,

5



--------------------------------------------------------------------------------



 



entitlement or other land use or environmental regulation by any Governmental
Authority, provided that such regulation has not been breached by Seller in any
material respect.
     “Person” means an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Body.
     “Prairie Business” means Prairie Business Capital, Inc.
     “Proceeding” means any action, arbitration, audit, hearing, investigation,
complaint, claim, litigation (including pre-litigation proceedings) or suit
(whether civil, criminal, administrative, judicial or investigative, whether
formal or informal, whether public or private) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.
     “Purchase Price” has the meaning set forth in Section 2.4.
     “Releases” has the meaning set forth in Section 2.6(a)(iii).
     “Remedial Action” means all actions, including capital expenditures,
required or voluntarily undertaken (i) to clean up, remove, treat or in any
other way address any Hazardous Material or other substance, (ii) to prevent the
Environmental Release or threat of Environmental Release or to minimize the
further Environmental Release of any Hazardous Material or other substance so it
does not migrate or endanger or threaten to endanger public health or welfare or
the Environment, (iii) to perform pre-remedial studies and investigations or
post-remedial monitoring and care, or (iv) to bring any property into compliance
with Environmental Laws and environmental Governmental Authorizations.
     “Representative” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.
     “Retained Employees” has the meaning set forth in Section 6.1(a).
     “Retained Liabilities” has the meaning set forth in Section 2.3(b).
     “Seller” has the meaning set forth in the first paragraph of this
Agreement.
     “Seller Closing Documents” has the meaning set forth in Section 3.2.
     “Seller Indemnified Persons” has the meaning set forth in Section 7.3.
     “Seller Intellectual Property” has the meaning set forth in
Section 3.23(a).
     “Side Letter Agreement” has the meaning set forth in Section 2.6(a)(xiii).
     “Tangible Personal Property” has the meaning set forth in Section 2.1(a).

6



--------------------------------------------------------------------------------



 



     “Tax” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other contract.
     “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any
Applicable Law relating to any Tax.
     “Termination Agreement” has the meaning set forth in Section 2.6(a)(xii).
     “Third Party” means a Person that is not a Party and is not an Affiliate of
any Party.
     “Third-Party Claim” means any claim against any Indemnified Person by a
Third Party, whether or not involving a Proceeding.
     “Third-Party Manufacturer” has the meaning set forth in Section 6.8.
     “Trade Secrets” means all discoveries, concepts, ideas, research and
development, know-how, formulae, inventions, compositions, manufacturing and
production processes and techniques, technical data, procedures, designs,
drawings, specifications, databases, and other proprietary and confidential
information, including customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals of Seller, in each
case excluding any rights in respect of any of the foregoing that comprise or
are protected by copyrights or patents.
     “Van Dyke Consulting Agreement” has the meaning set forth in
Section 2.6(b)(vi).
     “Viridian Patent” has the meaning set forth in Section 2.1(b).
         1.2 Usage.
     (a) Interpretation. In this Agreement, unless a clear contrary intention
appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

7



--------------------------------------------------------------------------------



 



     (iii) reference to any gender includes the other gender and the neuter, as
applicable;
     (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;
     (v) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;
     (vi) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof or any Exhibit or Schedule attached
hereto;
     (vii) “including” (and with correlative meaning “include” and “includes”)
means including, without limiting the generality of any description preceding
such term, and shall be deemed to be followed by the words “without limitation”;
     (viii) Article and Section headings are provided for convenience of
reference only and shall not affect the construction or interpretation of any
provision hereof;
     (ix) any references to “Article”, “Section”, “Schedule” or “Exhibit”
followed by a number or letter or combination of the two refers to the
corresponding Article, Section, Schedule or Exhibit of or to this Agreement;
     (x) “or” is used in the inclusive sense of “and/or”;
     (xi) with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”; and
     (xii) references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.
     (b) Construction. This Agreement was negotiated by the Parties with the
benefit of legal representation on each side, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation hereof.

8



--------------------------------------------------------------------------------



 



ARTICLE 2
SALE AND PURCHASE OF ASSETS
     2.1 Sale of Assets. Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing, but effective as of the Effective Time,
Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer
shall purchase and acquire from Seller, free and clear of any Encumbrance, other
than Permitted Encumbrances, all right, title and interest in and to the
following property and assets of Seller, wherever located, used in the conduct
of the Business (collectively, the “Assets”):
     (a) machinery, equipment, spare parts, tools, furniture, office equipment,
computer hardware and peripherals, supplies, materials, vehicles, trade fixtures
and other items of tangible personal property of Seller, including those listed
on Schedule 2.1(a) (the “Tangible Personal Property”);
     (b) all United States and foreign patents and applications therefor
(including continuations, divisionals, provisionals continuations-in-part, or
reissues of patent applications and patents issuing thereon) owned individually
or jointly by any of Seller, Frederic Beutlich, Darrell W. Van Dyke, Beutlich
(or Beutlich d/b/a Beutlich Pharmaceuticals, L.P.) or any Affiliate of any of
the foregoing related to dry handle swab technology, including (i) United States
Patent No. 6,516,947 entitled “Containers Having a Fracture Recess For Opening
the Container” and all associated intellectual property and goodwill related
thereto (the “Viridian Patent”), and (ii) United States Provisional Patent
(Pending) No. 60/604,125 entitled “Machine and Process for Fusion Molding of
Plastic Single-Use Containers”;
     (c) all rights of Seller in, to and under the Settlement and License
Agreement dated November 25, 2003, by and among Seller, Zila, Inc., Zila Swab
Technologies, Inc., Beutlich Pharmaceuticals (or Beutlich d/b/a Beutlich
Pharmaceuticals, L.P.) and Darrell W. Van Dyke (the “Patent License”);
     (d) Seller’s rights, as of the Effective Time, under the contracts and
agreements listed on Schedule 2.1(d) (collectively, the “Assumed Contracts”);
     (e) approximately five thousand one hundred fifty (5,150) pounds of
packaged, unused, white polypropylene compound, as described on that certain
purchase order issued by Beutlich to Marval Industries on May 17, 2005;
     (f) one thousand (1,000) molded, uncrimped, unfilled swab tubes included in
Seller work in process located at the Gurnee Facility;
     (g) all Governmental Authorizations of Seller and all pending applications
therefor or renewals thereof relating to the Business or any of the Assets, in
each case to the extent transferable to Buyer;
     (h) originals or copies of all data and records (whether in print,
electronic other format), related to the operations of the Business and/or the
ownership of the Assets, including client and customer lists and records,
referral sources, research and development

9



--------------------------------------------------------------------------------



 



reports and records, production reports and records, service and warranty
records, equipment logs, operating guides and manuals, financial and accounting
records, creative materials, advertising materials, promotional materials,
studies, reports, correspondence and other similar documents and records and,
subject to Applicable Laws, copies of all personnel records;
     (i) all other intangible rights and property of Seller that relate to the
Business, including going concern value and goodwill; and
     (j) all claims of Seller against Third Parties relating to the Assets or
the Business, whether choate or inchoate, known or unknown, contingent or
non-contingent.
     2.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets of Seller
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and shall remain the
property of Seller, after the Closing:
     (a) all cash, cash bonds, cash equivalents and short-term investments of
Seller and its Affiliates;
     (b) any Employee Plan assets of Seller;
     (c) Seller’s rights under any contract or agreement not listed on Schedule
2.1(d);
     (d) the articles of organization, operating agreement, minute books and
other documents relating to the organizational existence of Seller as a limited
liability company;
     (e) the other property and assets (if any) listed on Schedule 2.2(e); and
     (f) any and all claims Seller has or may have against Western Research
Laboratories, Inc., Alliance Laboratories, Inc. and any of its Affiliates,
owners, directors or agents, including copies of documents related to such
claims.
     2.3 Liabilities.
     (a) Assumed Liabilities. On the Closing Date, but effective as of the
Effective Time, Buyer shall assume and agree to fully satisfy and discharge in
accordance with their respective terms the following Liabilities of Seller (the
“Assumed Liabilities”):
          (i) Seller’s obligations under the Patent License and the Assumed
Contracts, but only to the extent that such obligations accrue or arise on or
after the Effective Time and are not based on or do not result from any
Liability (including based on any breach by Seller) arising before the Effective
Time; and
          (ii) the specific payment obligations of Seller set forth on Schedule
2.3(a)(ii).

10



--------------------------------------------------------------------------------



 



     (b) Retained Liabilities. The Retained Liabilities shall remain the
exclusive responsibility of, and shall be retained, paid, performed and
discharged exclusively by, Seller. “Retained Liabilities” shall mean every
Liability of Seller other than the Assumed Liabilities.
     2.4 Purchase Price. In consideration for the Assets and the Business, and
for the covenants and obligations of Seller, Beutlich and Frederic Beutlich
hereunder and under the Seller Closing Documents, the purchase price for the
Assets (the “Purchase Price”) shall be comprised of the following amounts and
credits either previously paid or to be paid at the Closing by Buyer or its
parent, Matrixx Initiatives, Inc., to or for the account of Seller, Beutlich or
Frederic Beutlich:
          (a) Seller, Beutlich and Frederic Beutlich hereby acknowledge that
Buyer has paid the following amounts to the following payees:
          (i) payment of $25,000 to Harris, NA (“Harris”) on Seller’s behalf
pursuant to the Extension and Forbearance Agreement; and
          (ii) payment of $18,307 to Beutlich as reimbursement of Beutlich’s
payment to Seller’s factor, Prairie Business, in respect of all amounts owing by
Seller to Prairie Business.
          (b) At the Closing, Buyer shall pay or credit to or for the account of
Seller the following amounts:
          (i) payment of $25,000 to Beutlich in reimbursement of Beutlich’s
payment of such amount to Harris pursuant to the Extension and Forbearance
Agreement;
          (ii) payment of $622,468.87 to Harris on behalf of Seller, Frederic
Beutlich and Darrell Van Dyke, which amount is equal to the total amount owing
by such Persons pursuant to Harris’ payoff letter dated October 27, 2005;
          (iii) payment of $11,587 to Beutlich in respect of amounts paid by
Beutlich to Marval Industries on Seller’s behalf for the approximately five
thousand one hundred fifty (5,150) pounds of white polypropylene compound
included in the Assets;
          (iv) credit to Seller of $198,666, which amount represents the net
amount of (A) the outstanding balance of Matrixx Initiatives, Inc.’s prepayment
for finished dry handle swab product inventories plus the amount that Matrixx
Initiatives, Inc. was required to pay a third-party contractor to finish
packaging and shipping Seller’s last batch of finished dry handle swab product
inventories (based on Seller’s failure to do so), minus (B) the amount owing by
Matrixx Initiatives, Inc. to Seller or Prairie Business for finished swab
products delivered but not invoiced by Seller; and

11



--------------------------------------------------------------------------------



 



     (v) credit to Seller of $8,874, which amount represents the value of swab
product materials previously supplied by Matrixx Initiatives, Inc. to Seller and
subsequently used by Seller in performing its obligations under its Contract
Manufacturing Agreement with Beutlich.
     (c) Following the Closing Date, Buyer hereby agrees to pay the following
amounts to Beutlich (if applicable, but without duplication and not to exceed an
aggregate amount of $200,000.00), based on the volume of dry handle swab
products produced by or on behalf of Buyer based on the Viridian Patent or the
Patent License (the “Covered Swab Products”) during the two-year period
immediately following Buyer’s initial production of its dry handle swab
products:

          (i)   80 million units: $ 200,000.00           (ii)   70 million
units: $ 150,000.00           (iii)   60 million units: $ 100,000.00          
(iv)   Less than 60 million units: $            0.00

The Parties acknowledge and agree that the volume of Covered Swab Products
produced by Buyer shall be determined in Buyer’s sole discretion, and Buyer
shall not have any minimum production obligation with respect to the Covered
Swab Products. Buyer will pay the aggregate amount payable pursuant to this
Section 2.4(c) to Beutlich within forty-five (45) days after the second (2nd)
anniversary of Buyer’s initial production of the Covered Swab Products.
Notwithstanding the foregoing, (x) such aggregate amount payable shall be
subject to set-off by Buyer in respect of any indemnification claim that is made
by Buyer against Seller, Beutlich and/or Frederic Beutlich under Section 7.2 or
the Side Letter Agreement prior to such payment date to the extent that such
indemnification claim has not been satisfied or otherwise settled before such
payment date, and (y) to the extent Buyer pays any amount to Sharper Automation
either at or in connection with Closing in respect of amounts owing by Seller to
Sharper Automation, Buyer shall be entitled to set off and deduct such amount
from any payment required to be made by Buyer to Beutlich pursuant to this
Section 2.4(c). From the Closing Date until the first to occur of (i) the date
on which Buyer has fully paid all amounts payable by it pursuant to this
Section 2.4(c), or (ii) ninety (90) days after the second (2nd) anniversary of
Buyer’s initial production of the Covered Swab Products, Beutlich shall have the
right to inspect Buyer’s relevant books and records related to Buyer’s
production (if any) of Covered Swab Products to verify Buyer’s compliance with
its payment obligations under this Section 2.4(c); provided, however that such
inspection shall occur only at Buyer’s offices during normal business hours and
shall not be undertaken more than once in any calendar year.
     2.5 Closing. The consummation by the Parties of the Contemplated
Transactions (the “Closing”) shall take place at the offices of Snell & Wilmer,
L.L.P. located at One Arizona Center, Phoenix, Arizona 85004, commencing at
10:00 a.m. (Phoenix time) on the

12



--------------------------------------------------------------------------------



 



date of this Agreement (the “Closing Date”) or at such other location and at
such other time as Seller and Buyer may agree.
     2.6 Closing Obligations. At or before the Closing:
     (a) Seller shall deliver to Buyer:
     (i) a copy, certified by a manager of Seller, of the joint resolution of
the members and manager of Seller authorizing and approving Seller’s execution
and delivery of this Agreement, the sale of the Assets by Seller to Buyer and
the consummation of the Contemplated Transactions;
     (ii) a certificate of good standing of Seller issued by the Illinois
Secretary of State, dated not more than ten (10) days before the Closing Date;
     (iii) a general release with respect to the Assets, substantially in the
form attached hereto as Exhibit A (the “Release”), duly executed by Beutlich and
Frederic Beutlich;
     (iv) a general bill of sale for all of the Assets that are Tangible
Personal Property substantially in the form attached hereto as Exhibit B (the
“Bill of Sale”), duly executed by Seller;
     (v) an assignment of all of the Assets that are intangible personal
property substantially in the form attached hereto as Exhibit C, which
assignment shall also contain Buyer’s undertaking to assume the Assumed
Liabilities (the “Assignment and Assumption Agreement”), duly executed by
Seller;
     (vi) an assignment of the Viridian Patent, substantially in the form
attached hereto as Exhibit D (the “Patent Transfer”), duly executed by Seller,
Beutlich and Darrell W. Van Dyke;
     (vii) a license agreement with respect to Beutlich’s rights under the
Viridian Patent after the Closing Date, substantially in the form attached
hereto as Exhibit E (the “Beutlich License Agreement”), duly executed by
Beutlich;
     (viii) an assignment of the Patent License, substantially in the form
attached hereto as Exhibit F, (the “Patent License Assignment”), duly executed
by Seller and Beutlich;
     (ix) UCC Termination Statements and any other documents required for the
discharge and release of all Encumbrances over the Assets by Harris NA (f/k/a/
Harris Palatine, NA) (“Harris”);
     (x) a consulting agreement between Buyer and Darrell W. Van Dyke,
substantially in the form attached hereto as Exhibit G (the “Van Dyke Consulting
Agreement”), duly executed by Darrell Van Dyke;

13



--------------------------------------------------------------------------------



 



     (xi) evidence of payoff of all amounts owing by Seller to Prairie Business,
and UCC Termination Statements and any other documents required for the
discharge and release of all Encumbrances over the Assets by Prairie Business;
     (xii) a letter agreement between Seller and Matrixx Initiatives, Inc.
confirming the termination of the Supply Agreement dated November 19, 2004
between such parties as of the Closing Date (the “Termination Agreement”) in
form and substance reasonably acceptable to Seller and Buyer, duly executed by
Seller;
     (xiii) a letter agreement among Beutlich, Frederic Beutlich and Buyer with
respect to certain post-Closing protections afforded Buyer by Beutlich and
Frederic Beutlich (the “Side Letter Agreement”) in form and substance reasonably
acceptable to Beutlich, Frederic Beutlich and Buyer, duly executed by Beutlich
and Frederic Beutlich;
     (xiv) an opinion of Drews & Associates, P.C., Seller’s counsel, in form and
substance reasonably acceptable to Buyer;
     (xv) originals or copies of all books and records of Seller with respect to
the Assets and/or the Business, other than the minute books and other documents
relating to the organizational existence of Seller as a limited liability
company or books and records that relate to non-Business matters; and
     (xvi) such other documents as Buyer may reasonably request for the purposes
of properly documenting and giving effect to the Contemplated Transactions to
occur at the Closing.
     (b) Buyer shall deliver to or for the account of Seller, Beutlich, Frederic
Beutlich and/or Darrell Van Dyke (as applicable):
     (i) a copy, certified by a manager of Buyer of the resolution of the
directors of Buyer authorizing and approving Buyer’s execution and delivery of
this Agreement and the consummation of the Contemplated Transactions;
     (ii) a certificate of good standing of Buyer issued by the Delaware
Secretary of State, dated not more than ten (10) days before the Closing Date;
     (iii) evidence reasonably acceptable to Seller of payment of the amounts
set forth in Sections 2.4(b)(i) and 2.4(b)(ii) by wire transfer of immediately
available U.S. funds;
     (iv) a written instrument substantially in the form attached hereto as
Exhibit H (the “Credit Instrument”) evidencing Buyer’s credit to Seller of the
amounts set forth in Sections 2.4(b)(iii) and 2.4(b)(v);

14



--------------------------------------------------------------------------------



 



     (v) the Assignment and Assumption Agreement, duly executed by Buyer;
     (vi) the Van Dyke Consulting Agreement, duly executed by Buyer;
     (vii) the Termination Agreement, duly executed by Buyer;
     (viii) the Side Letter Agreement, duly executed by Buyer;
     (ix) an opinion of Snell & Wilmer L.L.P., Buyer’s counsel, in form and
substance reasonably acceptable to Seller; and
     (x) such other documents as Seller may reasonably request for the purposes
of properly documenting and giving effect to the Contemplated Transactions to
occur at the Closing.
     2.7 Purchase Price Allocation. Seller and Buyer shall each be entitled to
prepare and rely on its own allocation of the Purchase Price for all Tax
purposes and in all filings, declarations and reports with the IRS in respect
thereof, provided that each such Party’s allocation shall be consistent with the
requirements of Section 1060 of the Code, the Treasury regulations thereunder
and any similar provision of state, local or foreign law, as appropriate.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
     In order to induce Buyer to enter into this Agreement and consummate the
Contemplated Transactions, Seller hereby represents and warrants to Buyer as
follows:
     3.1 Organization and Good Standing. Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Illinois, with full limited liability company power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all of its obligations
under the agreements to which it is a party. Seller does not own any asset or
conduct any business outside the State of Illinois.
     3.2 Enforceability; Authority. This Agreement constitutes the legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
Proceeding at law or in equity). Upon the execution and delivery by Seller of
the Bill of Sale, the Assignment and Assumption Agreement, the Patent Transfer,
the Extension and Forbearance Agreement, the Beutlich License Agreement, the
Patent License Assignment, the Termination Agreement and each other agreement
and instrument to be executed and delivered by Seller at the Closing
(collectively, the “Seller Closing Documents”), the Seller Closing Documents
shall constitute the legal, valid and binding obligation of Seller,

15



--------------------------------------------------------------------------------



 



enforceable against Seller in accordance with their respective terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a Proceeding at law or
in equity). Seller has all limited liability company power and authority to
execute and deliver this Agreement and the Seller Closing Documents and to
perform its obligations under this Agreement and the Seller Closing Documents.
Neither the execution and delivery of this Agreement by Seller nor the
consummation or performance of any of the Contemplated Transactions shall,
directly or indirectly (with or without notice or lapse of time):
     (a) breach or otherwise conflict with any provision of the operating
agreement or other organizational documents of Seller or contravene any
resolution adopted by the members or managers of Seller;
     (b) breach or otherwise conflict with any Applicable Law or Order to which
Seller or any of the Assets may be subject or give any Governmental Body or
other Person the right to challenge any of the Contemplated Transactions or to
exercise any remedy or obtain any relief under any Applicable Law or any Order
to which Seller or any of the Assets may be subject;
     (c) breach or otherwise conflict with or result in a violation of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held or being applied for by or on behalf of Seller or that otherwise
relates to any of the Assets;
     (d) breach or otherwise conflict with any provision of, or give any Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or payment under, or to cancel, terminate or
modify, any contract or agreement to which Seller is a party or by which Seller
is bound; or
     (e) result in the imposition or creation of any Encumbrance on any Asset.
     3.3 Notices and Consents. Except as set forth on Schedule 3.3, Seller is
not required to give any notice to, or obtain any Consent from, any Person in
connection with the execution and delivery of this Agreement and the
consummation of the Contemplated Transactions.
     3.4 Financial Statements. Seller has delivered to Buyer, Seller’s unaudited
financial statements for the fiscal year ended December 31, 2004 and for each
completed interim period in which Seller was in operation since December 31,
2004 (the “Financial Statements”). The Financial Statements fairly present in
all material respects the financial condition and results of operations of
Seller as at the respective dates of and for the periods referred to therein.
The Financial Statements have been prepared from and are in accordance in all
material respects with the accounting records of Seller, fairly present in all
material respects the financial condition, results of operations of Seller as of
the respective dates of

16



--------------------------------------------------------------------------------



 



and for the periods referred to therein, all in accordance with GAAP (except for
the absence of notes thereto and, in the case of the interim, unaudited
financial statements, subject to normal year-end adjustments that are not
material in the aggregate), and reflect the consistent application of such
accounting principles throughout the periods involved, except as disclosed in
the notes thereto.
     3.5 Sufficiency of Assets. Except for the Excluded Assets, the Assets
constitute all of the assets, tangible and intangible, necessary to operate the
Business in the manner presently operated by Seller.
     3.6 Books and Records. The books of account and other financial records of
Seller relating to the Assets and the Business, all of which have been made
available to Buyer, are complete and correct in all material respects, represent
actual, bona fide transactions, and have been maintained in accordance with
sound business practices.
     3.7 Title to Assets; Encumbrances. Except for the Encumbrances listed on
Schedule 3.7, all of which shall be discharged by Seller before or in connection
with the Closing, and except for the Permitted Encumbrances, Seller holds all
legal and beneficial right, title and interest in and to the Assets, free and
clear of any Encumbrance. The consummation of the Contemplated Transactions
shall vest in Buyer at the Closing all legal and beneficial right, title and
interest in and to the Assets, free and clear of any Encumbrance.
     3.8 Condition of Equipment. Except as disclosed on Schedule 3.8, to the
Knowledge of Seller, (i) each item of equipment included in the Tangible
Personal Property and each item of equipment under any lease included in the
Assumed Contracts is in good repair and good operating condition, ordinary wear
and tear excepted, is suitable for immediate use in the ordinary course of
business and is free from apparent defects, and (ii) no such item of Tangible
Personal Property is in need of repair or replacement other than as part of
routine maintenance in the ordinary course of business. All Tangible Personal
Property is in the possession of Seller.
     3.9 Real Property.
     (a) Seller does not own, nor since the date of Seller’s organization, has
it ever owned, any fee simple interest in real property. The Gurnee Facility
Lease is the only real property in which Seller currently holds a leasehold
interest, and Seller has provided Buyer with a complete copy of the Gurnee
Facility Lease, including all amendments thereto.
     (b) Seller has a valid and enforceable leasehold interest under the Gurnee
Facility Lease, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a Proceeding at law or in equity). The
Gurnee Facility Lease is in full force and effect, and, except as set forth on
Schedule 3.9(b) (i) Seller is not in default thereof, (ii) no condition exists
that with notice or lapse of time, or both, would constitute a default by

17



--------------------------------------------------------------------------------



 



Seller under the Gurnee Facility Lease, and (iii) no other party to the Gurnee
Facility Lease is in default thereof or has exercised any termination right with
respect thereto.
     (c) Seller does not hold, and is not obligated under or a party to, any
option, right of first refusal or other contractual right to purchase, acquire,
sell, assign or dispose of any real property or any portion thereof or interest
therein.
     (d) Seller has not made any alteration or caused any damage to the Gurnee
Facility (ordinary wear and tear excepted) that was not Consented to by the
applicable Third Party landlord and that has resulted in or could reasonably be
expected to result in any claim by such landlord against Seller (or, following
the Closing, against Buyer) for repair, replacement, remediation, reimbursement
or other remedies available to such landlord under the Gurnee Facility Lease or
pursuant to Applicable Law.
     (e) The use by Seller of the Gurnee Facility Lease for the various purposes
for which the Gurnee Facility is presently being used is permitted as of right
under all Applicable Laws (including zoning laws).
     (f) Seller does not currently have, nor has it had within the past twelve
(12) months, any ongoing dispute or disagreement with any Third Party landlord
in respect of any obligation of either party under the Gurnee Facility Lease
where such dispute has not been fully resolved and settled as of the date
hereof.
     3.10 No Undisclosed Liabilities. Seller does not have any Liability in
respect of the Business or the Assets except for (i) ongoing performance
obligations under the contracts and agreements to which Seller is a party or by
which Seller is bound, (ii) current Liabilities incurred in the ordinary course
of business of Seller, and (iii) Retained Liabilities.
     3.11 Evidence of Payoff and Lien Releases. Effective as of the completion
of the Closing, Seller shall have (i) paid in full and provided to Buyer
evidence of such payment and the corresponding Encumbrance releases for
(i) those certain promissory notes numbered 30116993 in the amount of $150,000
and 30116995 in the amount of $1,070,000 and the MasterCard credit card amount
referred to in the Payoff Letter, each of which by Seller in favor of Harris,
and (ii) obtained written confirmation from Prairie Business of satisfaction and
release of all obligations owed by Seller to Prairie Business.
     3.12 Taxes.
     (a) Except as disclosed on Schedule 3.12(a), Seller has complied with all
Applicable Laws with respect to the payment of Taxes applicable to Seller, its
assets (including the Assets) and operations. Since the date of Seller’s
organization, Seller has filed all federal, state, county, local and foreign Tax
Returns applicable to Seller and has paid all Taxes applicable thereto in a
timely manner (taking into account any and all extensions granted by any
applicable taxing authority for the making of such filings and payments). All
such Tax Returns were correct and complete in all material respects. All Taxes
owed by or attributable to Seller with respect to Tax Returns the due date of
which preceded the date of this Agreement (and for which due date no extension
has been granted by any applicable taxing authority) have been paid.

18



--------------------------------------------------------------------------------



 



     (b) No deficiency or proposed adjustment which has not been settled or
otherwise resolved for any amount of Taxes has been asserted or assessed by any
taxing authority against Seller. Seller has not Consented to extend the time in
which any Taxes payable by or attributable to any Tax Return item of Seller may
be assessed or collected by any taxing authority. Seller has not requested or
been granted an extension of the time for filing any Tax Return with respect to
Taxes that are currently payable by or attributable to Seller.
     (c) There is no Proceeding or audit by any taxing authority or any claim
for refund now in progress, pending or threatened against or with respect to
Seller regarding Taxes. There are no Encumbrances on the assets of Seller
relating or attributable to Taxes (other than statutory liens on assets of
Seller for payroll Taxes not yet due and payable), nor any reasonable basis for
the assertion of any claim relating or attributable to Taxes which, if adversely
determined, would result in any Encumbrance on any of the Assets.
     (d) No claim has ever been made by any taxing authority in a jurisdiction
where Seller does not file Tax Returns that Seller may be subject to Taxes
assessed by such jurisdiction.
     (e) Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, member, manager or other Person, and all Forms
W-2 and 1099 required to be completed and filed with respect thereto have been
properly completed and timely filed.
     3.13 No Material Adverse Change. Except as set forth on Schedule 3.13,
since June 30, 2005, there has not been any material adverse change in the
business, operations, prospects, assets, results of operations or condition
(financial or other) of Seller or the Business, and, to the Knowledge of Seller,
no event has occurred or circumstance exists that may result in such a material
adverse change.
     3.14 Compliance with Applicable Laws; Governmental Authorizations.
     (a) Seller is, and at all times since its organization, has been, in
material compliance with all Applicable Laws. No event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a material violation by Seller of, or a material failure
on the part of Seller to comply with, any Applicable Law relating to the
Business or the Assets, or may give rise to any obligation on the part of Seller
to undertake, or to bear all or any portion of the cost of, any Remedial Action
of any nature relating to the Business or the Assets. Seller has not received at
any time since Seller’s organization any notice or other communication (whether
oral or written) from any Governmental Body or any other Person regarding
(i) any actual, alleged, possible or potential violation of, or failure to
comply with, any Applicable Law relating to the Business or the Assets, or
(ii) any actual, alleged, possible or potential obligation on the part of Seller
to undertake, or to bear all or any portion of the cost of, any Remedial Action
of any nature relating to the Business or the Assets.

19



--------------------------------------------------------------------------------



 



     (b) Schedule 3.14(b) contains a complete and accurate list of each
Governmental Authorization (including document title or name, issuing authority
and identifying number) held by Seller that relates in any way to the Business
or the Assets. Each Governmental Authorization listed or required to be listed
on Schedule 3.14(b) is valid and in full force and effect. Seller is, and at all
times since its organization, has been, in material compliance with all of the
terms and requirements of each Governmental Authorization identified or required
to be identified on Schedule 3.14(b). No event has occurred or circumstance
exists that may (with or without notice or lapse of time) (i) constitute or
result directly or indirectly in a material violation of or a material failure
to comply with any term or requirement of any Governmental Authorization listed
or required to be listed on Schedule 3.14(b), or (ii) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Governmental Authorization listed or
required to be listed on Schedule 3.14(b).
     (c) Seller has not received at any time since Seller’s organization any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (i) any actual, alleged, possible or
potential violation of or failure to comply with any term or requirement of any
Governmental Authorization relating to the Business or the Assets, or (ii) any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization
relating to the Business or the Assets.
     3.15 Legal Proceedings; Orders.
     (a) Except as set forth on Schedule 3.15(a), there is no Proceeding, a
notice of which has been served or otherwise communicated by or upon Seller or
pending or threatened (i) by or against Seller that in any way relates to or may
affect the Business or the Assets, or (ii) that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
any of the Contemplated Transactions. No event has occurred or circumstance
exists that is reasonably likely to, give rise to or serve as a basis for, the
commencement of any Proceeding referred to in Section 3.15(a).
     (b) There is no Order to which Seller is subject that in any way relates to
or could reasonably be expected to affect the Business or any of the Assets.
     3.16 Absence of Certain Events and Circumstances. Except as set forth on
Schedule 3.16, since June 30, 2005, Seller has conducted the Business only in
the ordinary course of business and there has not been any:
     (a) increase or new grant by Seller of any bonus, salary or other
compensation to any employee of Seller (other than salary, wage, bonus or
commission increases to employees in the ordinary course of business consistent
with past practice), or entry by Seller into any employment, severance or
similar contract or agreement with any employee;

20



--------------------------------------------------------------------------------



 



     (b) damage to or destruction or loss of any material Asset, whether or not
covered by insurance, except for damage that has been repaired or for which
appropriate replacement Assets have been acquired before the date hereof;
     (c) entry into, termination of or receipt of notice of termination of any
contract or agreement having an annual value or cost to Seller of at least
$2,500;
     (d) sale, lease or other disposition of any Asset or property of Seller
worth $2,500 or more or the creation of any Encumbrance on any Asset, other than
a Permitted Encumbrance;
     (e) cancellation or waiver of any claims or rights with a value to Seller
in excess of $2,500; or
     (f) contract or agreement by Seller to do any of the foregoing.
     3.17 Contracts; No Defaults.
     (a) Schedule 3.17(a) contains an accurate and complete list, and Seller has
delivered to Buyer accurate and complete copies, of the following contracts and
agreements (including all amendments thereto) relating to the Assets or the
conduct of the Business:
     (i) each contract or agreement that involves performance of services or
delivery of goods or materials by or to Seller of any amount for the current in
any fiscal year and each contract or agreement that involves performance of
services or delivery of goods or materials by or to Seller of an amount or value
in excess of $2,500 in any other fiscal year;
     (ii) each contract or agreement affecting the ownership of, leasing of,
title to, use of or any leasehold or other interest in any property (real or
personal) used in the conduct of the Business;
     (iii) each contract or agreement involving a sharing of profits, losses,
costs or Liabilities by Seller with any other Person (other than cost-sharing
arrangements between Seller);
     (iv) each contract or agreement containing covenants that in any way
purport to restrict Seller’s business activity or limit the freedom of Seller to
engage in any line of business or to compete with any Person;
     (v) each contract or agreement for capital expenditures by Seller in excess
of $2,500 in any fiscal year;
     (vi) each contract or agreement providing warranty coverage or relating to
maintenance and/or service for any of the Tangible Personal Property; and

21



--------------------------------------------------------------------------------



 



     (vii) each written warranty, guaranty, surety and/or other similar
undertaking with respect to financial support or contractual performance
extended by Seller other than in the ordinary course of business.
     (b) Except as set forth on Schedule 3.17(b), each Assumed Contract is in
full force and effect and is valid and enforceable in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a Proceeding at law or
in equity).
     (c) Except as set forth on Schedule 3.17(c):
     (i) Seller is, and at all applicable times has been, in compliance with all
applicable terms and requirements of each Assumed Contract;
     (ii) to the Knowledge of Seller, each other Person that has or had any
Liability under any Assumed Contract is and at all times has been, in full
compliance with all applicable terms and requirements of such Assumed Contract;
     (iii) no event has occurred or circumstance exists that (with or without
notice or lapse of time) may constitute or result in a breach by Seller, or give
any other Person the right to declare a default or exercise any remedy under, or
to accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Assumed Contract; and
     (iv) Seller has not given to or received from any other Person any notice
or other communication (whether oral or written) regarding any actual, alleged,
possible or potential breach of any Assumed Contract.
     3.18 Insurance. Set forth under Part 1 of Schedule 3.18 is a complete list
and description of all policies of insurance currently held by or on behalf of
Seller relating (in whole or in part) to the Business or any of the Assets. Set
forth under Part 2 of Schedule 3.18 is a complete summary description for all
applicable periods dating back to January 1, 2002 of the loss experience under
each such policy of insurance, including a statement describing each claim
having a value in excess of $10,000 (which statement includes the name of the
claimant, the policy of insurance being claimed under and the status of such
claim). Since January 1, 2002, Seller has not received any notice of refusal of
insurance coverage that was applied for by or on behalf of Seller relating (in
whole or in part) to the Business or any of the Assets, any notice of rejection
of a claim submitted to Seller’s insurer (or any Affiliate’s insurer) in
connection with the operation of the Business or the ownership of any of the
Assets, or any notice of cancellation of any policy of insurance previously
issued to Seller (or any of its Affiliates) relating (in whole or in part) to
the Business or any of the Assets.
     3.19 Environmental Matters. Except as disclosed on Schedule 3.19, (i)
Seller has complied, and is presently in compliance, with all applicable
Environmental Laws pertaining

22



--------------------------------------------------------------------------------



 



to the ownership and operation of the Assets and the conduct of the Business,
(ii) Seller has not received any written communication alleging that Seller is
not in compliance with any applicable Environmental Law, (iii) Seller has not
taken any action that could result in any Liability (other than minor
Liabilities of nominal or no financial or other consequence) relating to (A) the
environmental conditions on, under, or about any real property that is leased or
otherwise used by Seller, or (B) the present use, management, handling,
transport, treatment, generation, storage, disposal or Environmental Release of
any Hazardous Material. There are no pending or threatened Proceedings of any
nature against or involving Seller, the Business or any of the Assets resulting
from any Environmental, Health and Safety Liabilities or arising under or
pursuant to any Environmental Law.
     3.20 Employees.
     (a) Schedule 3.20(a) sets forth a detailed list of the employees of Seller
who are employed in connection with the Business as of the date of this
Agreement and all employees of Seller employed in connection with the Business
within the six months of the date of this Agreement (whether full-time or
contract employees), containing the following details for each such employee:
(i) name; (ii) title and/or job description; (iii) salary or wage;
(iv) available bonus or other contingent compensation; (v) accrued and unused
vacation days; (vi) benefit plan participation details (if any), and (vii) date
of termination (if applicable).
     (b) Since January 1, 2002, with respect to the employees of Seller, there
has not been, there is not presently pending or existing, and, there is not
overtly threatened any material charge, grievance proceeding or other claim
against or affecting Seller (or any director, officer, manager or employee
thereof) relating to the actual or alleged violation of any Applicable Law
pertaining to labor relations or employment matters, including any charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission or any comparable Governmental Body.
     (c) Except as disclosed on Schedule 3.20(a), all salaries, wages and other
compensation and benefits payable to each employee of Seller has been accrued
and paid by Seller when due for all periods through the Closing Date, and shall
have been paid by Seller when due for all periods through the Closing Date.
     3.21 Labor Disputes; Compliance.
     (a) Except as disclosed on Schedule 3.21(a), Seller is in compliance with
all employment-related Applicable Laws, including those relating to employment
practices, terms and conditions of employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, payment of social
security and similar Taxes and occupational safety and health. Seller is not
liable for the payment of any Taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Applicable Laws.

23



--------------------------------------------------------------------------------



 



     (b) Seller has not been, and is not now, a party to any collective
bargaining agreement or other labor contract with respect to the operation of
the Business. Since the commencement of operation of the Business, there has not
been, there is not presently pending, existing or threatened, strike, slowdown,
picketing, work stoppage or employee grievance process involving Seller. No
event has occurred or circumstance exists that could provide the basis for any
work stoppage or other labor dispute in respect of the Business. No Proceeding
relating to the alleged violation of any Applicable Law pertaining to labor
relations or employment matters, including any charge or complaint filed with
the National Labor Relations Board or any comparable Governmental Body, is
pending or threatened against Seller in respect of the Business, and there is no
organizational activity or other labor dispute against or affecting the
Business, and no application or petition for an election of or for certification
of a collective bargaining agent is pending. Seller has not been served notice
of, and Seller does not otherwise have Knowledge of, any grievance or
arbitration Proceeding by any employee of Seller that might have an adverse
effect upon Seller or the conduct of the Business. There is no lockout by Seller
of any employees of the Business, and no such action is contemplated by Seller.
There has been no charge of discrimination filed against or threatened against
Seller (or any of its directors, officers or employees) in connection with the
Business with the Equal Employment Opportunity Commission or similar
Governmental Body.
     3.22 Employee Plans.
     (a) Schedule 3.22(a) sets forth a list of each Employee Plan of Seller in
which Seller’s employees are entitled to participate. Seller has made available
to Buyer a copy of each such Employee Plan (including all amendments thereto).
     (b) Each Employee Plan has been operated and administered in all material
respects in accordance with its terms and Applicable Law, including ERISA and
the Code. To Seller’s Knowledge, there are no pending or overtly threatened
claims involving any Employee Plan, other than routine claims for benefits.
     (c) The consummation of the Contemplated Transactions will not (i) result
in any payment becoming due, or increase the amount of compensation due, to any
employee or former employee of Seller under any Employee Plan, (ii) increase any
benefits payable under any Employee Plan, or (iii) accelerate the time of
payment or vesting, or increase the amount of, or otherwise enhance, any benefit
due to any employee or former employee of Seller under any Employee Plan.
     (d) No representation or communication, oral or written, with respect to
the participation, eligibility for benefits, vesting, benefit accrual or
coverage under any Employee Plan has been made to any employee or any former
employee of Seller (or any of their respective representatives or beneficiaries)
which is not in accordance with the terms and conditions of the Employee Plans.

24



--------------------------------------------------------------------------------



 



     3.23 Intellectual Property.
     (a) Schedule 3.23(a) contains a complete and accurate list of all patents
(including continuations, divisionals, provisionals continuations-in-part, or
reissues of patent applications and patents issuing thereon), trademarks
(including applications therefor), trade names, registered copyrights,
proprietary software, licensed software (excluding licenses of commercially
mass-produced, “shrink-wrap” software products (e.g., Microsoft Office, Adobe
Acrobat)), internet URL addresses, Trade Secrets and other proprietary designs
and technology that are owned or licensed (as licensee) by Seller (collectively,
the “Seller Intellectual Property”), including in the case of patents,
trademarks and pending applications therefor, details of registration and/or
application filings with the United States Patent and Trademark Office or
similar Governmental Authorities in other jurisdictions.
     (b) Except as disclosed on Schedule 3.23(b), (i) all items of Seller
Intellectual Property referred to in Section 3.23(a) are in material compliance
with formal legal requirements (including, to the extent applicable, payment of
filing, examination and maintenance fees, proofs of working or use, timely
post-registration filing of affidavits of use and incontestability and renewal
applications), and are valid and enforceable, (ii) to the Knowledge of Seller,
no item of Seller Intellectual Property is currently being infringed or overtly
challenged or threatened in any way by any Person, and (iii) to the Knowledge of
Seller, none of the products sold or Trade Secrets used by Seller infringes or
has been alleged to infringe any intellectual property right of any other
Person.
     (c) With respect to Trade Secrets of Seller, the documentation relating to
such Trade Secrets is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the knowledge or memory of any individual. Seller has taken reasonable
precautions to protect the secrecy, confidentiality and value of all Trade
Secrets. Seller has good title to and an absolute right to use the Trade
Secrets. The Trade Secrets are not part of the public knowledge or literature
and, to the Knowledge of Seller, have not been used, divulged or appropriated
either for the benefit of any Person (other than Seller) or to the detriment of
Seller.
     (d) Schedule 3.23(d) contains a complete and accurate list of all material
licenses, sublicenses, consents and other contracts (whether written or
otherwise) (i) pertaining to any Seller Intellectual Property (other than
commercially available, off-the-shelf software products (e.g., Microsoft Office,
Adobe Acrobat)), and (ii) by which Seller licenses or otherwise authorizes a
Third Party to use any Seller Intellectual Property. Neither Seller, nor, to the
Knowledge of Seller, any other Person is in breach of or default under any such
license or other agreement, and each such license or other agreement is now and
immediately following the Closing shall be valid and in full force and effect.
Except with respect to licenses of commercially available, off-the-shelf
software products (e.g., Microsoft Office, Adobe Acrobat), Seller is not
required or obligated to make any payment by way of royalties, fees or otherwise
to any owner, licensor of, or other claimant to any Seller Intellectual
Property, or other Third Party, with respect to the use thereof or in connection
with the conduct of the Business as currently conducted.

25



--------------------------------------------------------------------------------



 



     (e) No present or former employee of Seller has any right, title, or
interest, directly or indirectly, in whole or in part, in or to any Seller
Intellectual Property. To the Knowledge of Seller, no employee, consultant or
independent contractor of Seller is, as a result of or in the course of such
employee’s, consultant’s or independent contractor’s engagement by Seller, in
default or breach of any material term of any employment agreement,
non-disclosure agreement, invention assignment agreement or similar agreement.
     (f) The consummation of the Contemplated Transactions will not result in
the loss or impairment of Seller’s right to own or use any of the Seller
Intellectual Property.
     (g) Subject to Buyer’s payment at Closing to Sharper Automation of the
amount referred to on Schedule 2.3(a)(ii), the information technology systems
owned, licensed, leased, operated on behalf of, or otherwise held for use by
Seller, including all computer hardware, software, firmware and
telecommunications systems, perform reliably and in material conformance with
the appropriate specifications or documentation for such systems, subject to
normal wear and tear and subject to those disclosures set forth in the
Regulatory Compliance Audit, Workplace Hazard Assessment and Recommendation
Report and the Phase I Inspection Reports and attachments completed by Sanborn
and delivered to Buyer on or about October 26, 2005.
     3.24 Brokers or Finders. Neither Seller, nor any Representative of Seller,
has incurred any obligation or liability, contingent or otherwise, for brokerage
or finders’ fees or agents’ commissions or other similar payments in connection
with the execution and delivery of this Agreement or the completion of the
Contemplated Transactions.
     3.25 Disclosure. The representations and warranties contained in this
Article 3 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Article 3 not misleading. Seller does not have any
Knowledge of any change or proposed change in any Applicable Law or policy of
any Governmental Body which materially and adversely affects or may affect the
Business following the Closing. There are no other facts or circumstances known
to the Seller not disclosed herein that may materially adversely affect the
value of the Assets or the prospects of the Business.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF
BEUTLICH AND FREDERIC BEUTLICH
     In order to induce Buyer to enter into this Agreement and consummate the
Contemplated Transactions, Beutlich and Frederic Beutlich hereby jointly and
severally represent and warrant to Buyer as follows:
     4.1 Organization and Good Standing. Beutlich is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Illinois, with full limited partnership power and authority to conduct its
business as it is now being

26



--------------------------------------------------------------------------------



 



conducted, to own or use the properties and assets that it purports to own or
use, and to perform all of its obligations under the agreements to which it is a
party.
     4.2 Enforceability; Authority. The specific provisions of this Agreement to
which Beutlich and Frederic Beutlich have agreed to be party constitutes the
legal, valid and binding obligations of Beutlich and Frederic Beutlich,
enforceable against each such Party in accordance with their terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a Proceeding at law or
in equity). Upon the execution and delivery by Beutlich and Frederic Beutlich of
the Patent Transfer, the Patent License Assignment, the Beutlich License
Agreement, the Release, the Side Letter Agreement and each other agreement and
instrument to be executed and delivered by Beutlich and/or Frederic Beutlich
Seller at the Closing (collectively, the “Beutlich Closing Documents”), the
Beutlich Closing Documents shall constitute the legal, valid and binding
obligation of Beutlich and/or Frederic Beutlich (as applicable), enforceable
against each such Party (as applicable) in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
Proceeding at law or in equity). Beutlich has all limited partnership power and
authority to execute and deliver this Agreement and the Beutlich Closing
Documents and to perform its obligations under this Agreement and the Beutlich
Closing Documents. Neither the execution and delivery of this Agreement by
Beutlich and Frederic Beutlich nor the consummation or performance of any of the
Contemplated Transactions shall, directly or indirectly (with or without notice
or lapse of time):
     (a) breach or otherwise conflict with any provision of the limited
partnership agreement or other organizational documents of Beutlich, or
contravene any resolution adopted by the general or limited partners of
Beutlich;
     (b) breach or otherwise conflict with any Applicable Law or Order to which
Beutlich or Frederic Beutlich may be subject or give any Governmental Body or
other Person the right to challenge any of the Contemplated Transactions or to
exercise any remedy or obtain any relief under any Applicable Law or any Order
to which Beutlich or Frederic Beutlich may be subject; or
     (c) breach or otherwise conflict with any provision of, or give any Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or payment under, or to cancel, terminate or
modify, any contract or agreement to which Beutlich or Frederic Beutlich is a
party or by which Beutlich or Frederic Beutlich is bound
     4.3 Notices and Consents. Neither Beutlich nor Frederic Beutlich is
required to give any notice to, or obtain any Consent from, any Person in
connection with the execution

27



--------------------------------------------------------------------------------



 



and delivery of this Agreement or the consummation of any of the Contemplated
Transactions.
     4.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against Beutlich or Frederic Beutlich that challenges, or may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
any of the Contemplated Transactions. To the knowledge of Beutlich and Frederic
Beutlich, no such Proceeding has been threatened.
     4.5 Brokers or Finders. Neither Beutlich nor Frederic Beutlich has, nor has
any Representative of Beutlich nor Frederic Beutlich, incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with the execution and
delivery of this Agreement or the completion of the Contemplated Transactions.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
     In order to induce Seller to enter into this Agreement and consummate the
Contemplated Transactions, Buyer hereby represents and warrants to Seller as
follows:
     5.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate power and authority to conduct its business as it is now
being conducted, to own or use the properties and assets that it purports to own
or use, and to perform all of its obligations under the agreements to which it
is a party. Buyer is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification, except where the
failure to be so qualified would not, individually or in the aggregate, have a
material adverse effect on Buyer.
     5.2 Enforceability; Authority; No Conflict. This Agreement constitutes the
legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a Proceeding at law or in equity). Upon the execution
and delivery by Buyer of the Credit Instrument, the Assignment and Assumption
Agreement, the Beutlich License Agreement, the Patent License Assignment, the
Van Dyke Consulting Agreement, the Termination Agreement, the Side Letter
Agreement and each other agreement and instrument to be executed and delivered
by Buyer at the Closing (the “Buyer Closing Documents”), each of the Buyer
Closing Documents shall constitute the legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies

28



--------------------------------------------------------------------------------



 



generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a Proceeding at law or in
equity). Buyer has all corporate power and corporate authority to execute and
deliver this Agreement and the Buyer Closing Documents and to perform its
obligations under this Agreement and the Buyer Closing Documents, and such
action has been duly authorized by all necessary corporate action on the part of
Buyer. Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions shall,
directly or indirectly (with or without notice or lapse of time):
     (a) breach or conflict with any provision of Buyer’s articles of
incorporation or bylaws or other charter documents, or contravene any resolution
adopted by the directors or shareholder(s) of Buyer;
     (b) breach or conflict with any Applicable Law or Order to which Buyer may
be subject or give any Governmental Body or other Person the right to challenge
any of the Contemplated Transactions or to exercise any remedy or obtain any
relief under any Applicable Law or any Order to which Buyer may be subject; or
     (c) breach or conflict with any provision of, or give any Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or payment under, or to cancel, terminate or modify, any
contract or agreement to which Buyer is a party or by which Buyer is bound.
     5.3 Notices and Consents. Buyer is not required to give any notice to, or
obtain any Consent from, any Person in connection with the execution and
delivery of this Agreement or the consummation of any of the Contemplated
Transactions.
     5.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s Knowledge, no such Proceeding has been threatened.
     5.5 Brokers or Finders. Buyer has not, nor has any Representative of Buyer,
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payments in connection
with the execution and delivery of this Agreement or the completion of the
Contemplated Transactions.
ARTICLE 6
COVENANTS OF THE PARTIES
     6.1 Employees.
     (a) At the Closing, in a letter signed by Seller and Buyer in a form
reasonably acceptable to both Parties, Seller shall terminate the employment and
Buyer shall commence employment of those employees of Seller set forth on
Schedule 6.1(a) (the “Retained Employees”), which employment shall be at the
sole discretion of, and upon the

29



--------------------------------------------------------------------------------



 



terms established by, Buyer. Seller’s termination and Buyer’s commencement of
employment of the Retained Employees shall be effective as of the Closing Date.
     (b) Buyer shall not assume any Employee Plan Liability or acquire any
Employee Plan asset from Seller. Except as required by Applicable Law, Buyer
shall not have any Liability for any employment-related Liability of Seller or
the Business (financial or otherwise) accruing before the Closing Date.
     (c) Buyer and Seller agree to utilize the standard procedure set forth in
IRS Revenue Procedure 96-60 with respect to wage reporting, such that Seller
shall be responsible for all reporting of wages and other compensation paid by
it to its employees prior to the Closing Date (including furnishing and filing
of Forms W-2 and W-3).
     6.2 Further Assurances. The Parties shall cooperate reasonably with each
other and with their respective Representatives in connection with any steps
required to be taken as part of their respective obligations under this
Agreement, and shall (i) furnish upon request to each other such further
information, (ii) execute and deliver to each other such other documents, and
(iii) do such other acts and things, all as any other Party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
Contemplated Transactions.
     6.3 Confidentiality.
     (a) Each of Seller, Beutlich and Frederic Beutlich hereby acknowledges and
agrees that, through its ownership (direct or indirect), operation and/or
association of or with the Business, such Party has occupied a position of trust
and confidence with respect to the Business up to the date hereof and has had
access to, and has become familiar with, some or all of the following documents,
materials and information relating to the Business and the Contemplated
Transactions, any and all of which constitute confidential and proprietary
information of the Business (collectively the “Confidential Information”): (i)
customer lists, current and anticipated customer requirements, price lists,
market studies and business plans; (ii) historical and projected sales data,
financial data and projections, capital spending budgets and operating budgets;
(iii) research and development results and data; (iv) personnel files;
(v) environmental studies, reports, and analyses, and any related regulatory
filings or submissions, including summaries, memoranda, reports, compilations or
other derivations thereof; (vi) intellectual property (including the Seller
Intellectual Property); (vii) all agreements relating to the foregoing; and
(vii) any and all other confidential or proprietary information concerning the
affairs and/or conduct of the Business prior to the date hereof, whether
prepared by or on behalf of Seller.
     (b) Each of Seller, Beutlich and Frederic Beutlich hereby acknowledges and
agrees that the protection of the Confidential Information is necessary to
protect and preserve the value of the Assets and the Business, and that without
such protection, Buyer would not have entered into this Agreement and
consummated the Contemplated Transactions. Accordingly, subject to the
provisions of Section 6.3(c), each of Seller, Beutlich and Frederic Beutlich
hereby covenants and agrees, for itself, its Representatives and Affiliates and
its successors and permitted assigns, that, without the prior written

30



--------------------------------------------------------------------------------



 



Consent of Buyer (which Consent shall be at Buyer’s absolute discretion to give
or withhold), none of Seller, Beutlich or Frederic Beutlich shall, nor shall
such Party cause or permit any of its Representatives or Affiliates to, at any
time on or after the Closing Date, directly or indirectly, disclose to any
Person or use for its/his own account or benefit or for the account or benefit
of any other Person any Confidential Information.
     (c) The provisions of Section 6.3(b) shall not apply to any Confidential
Information (i) that Seller, Beutlich or Frederic Beutlich can show is generally
known to, and available for use by, the public other than as a result of the
breach of this Agreement or any other agreement pursuant to which any Person
(including Seller, Beutlich or Frederic Beutlich or any Representative or
Affiliate thereof) owes any duty of confidentiality to Buyer or previously owed
any duty of confidentiality to Buyer, (ii) that is required to be disclosed
pursuant to Applicable Law or an Order, or (iii) that Seller, Beutlich or
Frederic Beutlich reasonably determines is necessary to be disclosed in order
for such Party to perform its/his covenants and obligations, or to enforce
its/his rights against Buyer, under this Agreement or under any Seller Closing
Document or Beutlich Closing Document. If Seller, Beutlich or Frederic Beutlich
(including any Representative thereof) becomes compelled by Applicable Law or
any Order to disclose any Confidential Information, such Party shall provide
Buyer with prompt written notice of such requirement so that Buyer may seek a
protective order or other remedy in respect of such compelled disclosure.
     6.4 Public Announcements. Each Party shall keep the terms and conditions of
this Agreement and all other agreements and instruments contemplated hereby, and
the Contemplated Transactions confidential. No Party shall, nor shall it cause
or permit any Affiliate or Representative to, make any public announcement in
respect of this Agreement or the Contemplated Transactions without the prior
written Consent of the other Parties, which Consent shall not be unreasonably
withheld or delayed; provided, however, that the foregoing confidentiality and
non-disclosure obligations shall not apply to any Party to the extent that
(i) disclosure of such information is reasonably necessary to consummate the
Contemplated Transactions, (ii) disclosure of such information is required
pursuant to Applicable Law or an Order, including the Securities Exchange Act of
1934 and the rules and regulations of the Nasdaq Stock Market, (iii) disclosure
of such information (including the existence of this Agreement or any other
agreement or instrument contemplated hereby) is reasonably necessary for a Party
to exercise or enforce its rights under this Agreement or any Seller Closing
Document, Buyer Closing Document or Beutlich Closing Document, or (iv) such
information is already in the public domain other than as a result of a breach
of this Section 6.4 or any other confidentiality or non-disclosure obligation
owed to a Party by any Person; and provided, further, that Buyer may announce
the Closing by press release and/or other public filing (as it deems, in its
sole discretion, to be required pursuant to clause (ii) above) without violating
this Section 6.4.
     6.5 Injunctive Relief. The Parties acknowledge and agree that (i) the
provisions of Sections 6.3 and 6.4 are reasonable and necessary to protect the
legitimate business interests of the Parties (as applicable), (ii) any breach by
any such Party of any of its covenants contained in any of Section 6.3 or 6.4
would result in irreparable injury to the other Parties, the exact amount of
which may be difficult, if not impossible, to ascertain or

31



--------------------------------------------------------------------------------



 



estimate, and (iii) the remedies at law for any such breach would not be
reasonable or adequate compensation to the non-breaching Party for such breach.
Accordingly, notwithstanding any other provision of this Agreement, if any
Party, directly or indirectly, breaches any of its covenants or obligations
under any of Section 6.3 or 6.4, then, in addition to any other remedy which may
be available to the non-breaching Parties, at law or in equity, such
non-breaching Parties shall be entitled to seek injunctive relief against the
breaching Party, without posting bond or other security, and without the
necessity of proving actual or threatened damage or harm.
     6.6 Hold Over Tenants at Gurnee Facility. Following the Closing, Seller
shall use its best efforts to cause any sublessee of Seller under the Gurnee
Facility Lease (including Care Products, Inc. and/or Care Guide Systems) and any
Affiliate, Representative or invitee thereof, and all property and assets
thereof, to be removed from the Gurnee Facility as soon as practicable, and in
any event within thirty (30) days following the Closing Date, without disruption
of Buyer’s conduct of operations at the Gurnee Facility.
     6.7 Post-Closing Use of Gurnee Facility by Beutlich. Subject to the
execution and delivery by Buyer and Gurnee Investors of Buyer’s lease of the
Gurnee Facility, and subject further to the following rules and restrictions,
commencing November 7, 2005 and running until 11:00 p.m. (local time) on
November 17, 2005, Beutlich shall have the right, as Buyer’s licensee and
invitee, to enter the Gurnee Facility and operate the machinery and equipment
located therein (the “Gurnee Equipment”) for purposes of producing Beutlich’s
dry handle swab products.
     (a) Subject to Seller’s current or past due amounts payable to the Gurnee
Facility’s electric power supplier (which amounts Buyer is not required to pay)
not prohibiting Buyer from obtaining electrical service at the Gurnee Facility,
Buyer shall provide electric power service at the Gurnee Facility at Buyer’s
cost.
     (b) Beutlich shall operate the Gurnee Equipment in its then current form
and condition, and shall not modify, move, supplement or otherwise alter such
machinery and equipment without Buyer’s prior written consent, and Beutlich
shall not move or install any other equipment into the Gurnee Facility without
Buyer’s prior written consent;
     (c) Unless otherwise agreed in writing by Buyer, Beutlich shall only occupy
the Gurnee Facility and use the Gurnee Equipment during normal business hours
for two consecutive shifts up to 11:00 p.m., Monday through Saturday, and Buyer
shall have a right to have one or more Representatives present at the Gurnee
Facility during all such times of operation;
     (d) Beutlich shall supply its own employees or contractors to operate the
Gurnee Equipment, all of whom Beutlich shall ensure are qualified and properly
trained to operate the Gurnee Equipment;
     (e) Beutlich shall operate the Gurnee Equipment in accordance with
applicable operating instructions and standards and shall perform (at no cost to
Buyer) any

32



--------------------------------------------------------------------------------



 



maintenance or repair required to be performed on the Gurnee Equipment as a
result of or in connection with Beutlich’s use thereof;
     (f) BEUTLICH’S PRESENCE AT THE GURNEE FACILITY AND ITS USE OF THE GURNEE
EQUIPMENT SHALL BE AT BEUTLICH’S SOLE RISK, AND BUYER HEREBY EXPRESSLY DISCLAIMS
ANY REPRESENTATION, WARRANTY OR OTHER LIABILITY WITH RESPECT TO THE GURNEE
FACILITY AND THE GURNEE EQUIPMENT, INCLUDING ANY EXPRESS OR IMPLIED WARRANTY
THAT THE GURNEE EQUIPMENT IS FIT FOR BEUTLICH’S PURPOSES OR IS COMPLIANT WITH
APPLICABLE LAW (INCLUDING OSHA STANDARDS OR ANY FDA GUIDELINES OR REQUIREMENTS,
INCLUDING CGMP REQUIREMENTS);
     (g) Beutlich shall comply with all terms of Buyer’s lease of the Gurnee
Facility pertaining to safety and protection of the Gurnee Facility, persons and
property, and the environment (a copy of which lease shall be provided to
Beutlich before Beutlich’s commencement of its use of the Gurnee Facility);
     (h) Beutlich shall supply all of its own raw materials, supplies and
packaging for the production of its dry handle swab products, and Buyer shall
have no obligation to provide any of such items;
     (i) Beutlich shall not use any raw materials (including resin), supplies or
packaging of Buyer located at the Gurnee Facility;
     (j) At the completion of Beutlich’s use of the Gurnee Facility in
accordance with this Section 6.7, Beutlich shall leave the portions of the
Gurnee Facility used by it in a clean and orderly condition; and
     (k) Beutlich’s use of the Gurnee Facility in accordance with this
Section 6.7 shall be subject to the indemnification provisions of
Section 7.2(e).
     6.8 Assistance With Third Party Manufacturers. For up to one (1) year
following the Closing Date, with respect to any Third Party contract
manufacturer (a “Third Party Manufacturer”) that Buyer contracts with for the
production of Covered Products, Buyer shall introduce Beutlich to such Third
Party Manufacturer and shall use commercially reasonable efforts to facilitate
the reaching of an agreement between Beutlich and such Third Party Manufacturer
for the production by such Third Party Manufacturer for Beutlich of Beutlich’s
dry handle swab products, provided that (i) the terms of any such agreement
shall be negotiated directly by Beutlich and such Third Party Manufacturer, and
Buyer shall not be a party to such negotiations or agreement, and (ii) Buyer
shall not be required to incur any out-of-pocket costs in connection with such
negotiations or such agreement or to reimburse any Person (including Beutlich)
for its costs in connection therewith. Buyer covenants that during such one
(1)-year period, it shall not impose on any Third Party Manufacturer that also
contracts with Beutlich any contractual obligation that expressly requires such
Third Party Manufacturer to give swab production priority to Buyer over the swab
production requirements of Beutlich.

33



--------------------------------------------------------------------------------



 



     6.9 Right of First Offer On Sale of Gurnee Equipment. If, at any time
before the fifth (5th) anniversary of the Closing Date, Buyer wishes to sell any
material component of the Gurnee Equipment (e.g., any machine or modular
component thereof) to a Third Party, the following rules shall apply:
     (a) Before entering into any such intended sale transaction, Buyer shall
first provide Beutlich with written notice of such intended sale, including an
itemized list of the Gurnee Equipment to be sold and the aggregate sale price
thereof, and shall offer to sell such Gurnee Equipment to Beutlich at such
price.
     (b) Beutlich shall have ten (10) days following the date of delivery of
Buyer’s sale notice to provide Buyer with written notice of Beutlich’s desire to
purchase all (but not less than all) of the Gurnee Equipment specified in
Buyer’s sale notice at the price specified in the sale notice. During such ten
(10)-day period, Buyer shall provide Beutlich with reasonable opportunity to
inspect such Gurnee Equipment, provided that any travel, consultant or other
costs incurred by Beutlich to make such inspection shall be for its own account.
     (c) If Beutlich fails to give any response notice within the ten (10)-day
period referred to in Section 6.9(b), Beutlich shall be irrevocably deemed to
have waived its right under this Section 6.9 to purchase such Gurnee Equipment.
In such event, or if Beutlich notifies Buyer in writing of Beutlich’s election
not to purchase such Gurnee Equipment (whichever occurs first), Buyer shall be
free to sell such Gurnee Equipment to any Third Party, provided that such sale
is at a price no lower than the price stated in Buyer’s sale notice to Beutlich.
     (d) If, within the prescribed ten (10)-day period, Beutlich advises Buyer
in writing of Beutlich’s desire to purchase all (but not less than all) of the
Gurnee Equipment specified in Buyer’s sale notice at the price stated in Buyer’s
sale notice, a contract of purchase and sale with respect to such Gurnee
Equipment shall be deemed to have been formed, and such Parties shall complete
such purchase and sale transaction within thirty (30) days after delivery of
Beutlich’s purchase notice on the following terms and conditions:
     (i) such Gurnee Equipment shall be sold and conveyed by Buyer to Beutlich
free and clear of any Encumbrance, other than any Encumbrance that Seller was
required to remove pursuant to this Agreement and that was not removed;
     (ii) such Gurnee Equipment shall be sold and conveyed to Beutlich “AS-IS”,
with all faults, and, except for standard warranties regarding Buyer’s title to
such Gurnee Equipment and its right to convey the same (subject to clause
(i) above), Buyer shall disclaim any express or implied representation or
warranty with respect to such Gurnee Equipment, including any warranty regarding
merchantability or fitness for intended use;

34



--------------------------------------------------------------------------------



 



     (iii) at the time of completion of such sale, Buyer shall execute and
deliver to Beutlich a bill of sale for such Gurnee Equipment, and risk of loss
with respect to such Gurnee Equipment shall pass to Beutlich at such time;
     (iv) at or before the time that Buyer executes and delivers its bill of
sale for such Gurnee Equipment, Beutlich shall pay the purchase price for such
Gurnee Equipment to Buyer by cashier’s check, bank draft or wire transfer of
immediately available U.S. funds; and
     (v) Beutlich shall be responsible (at its cost) for removal, packaging and
shipment of such Gurnee Equipment, and any removal of such Gurnee Equipment from
its then existing location shall be subject to supervision by Buyer or a
Representative thereof.
     (e) Notwithstanding any other provision of this Section 6.9, if, after
Beutlich’s timely notice to Buyer of Beutlich’s agreement to purchase such
Gurnee Equipment at the price stated in Buyer’s sale notice, Beutlich fails to
complete the purchase of such Gurnee Equipment within the prescribed thirty
(30)-day period other than due to a breach of any of the foregoing provisions by
Buyer, then, in addition to all other remedies available to Buyer at law and in
equity, Buyer may, by written notice to Beutlich, immediately declare Buyer’s
and Beutlich’s agreement for the purchase and sale of such Gurnee Equipment
terminated, whereupon Buyer shall be free to sell such Gurnee Equipment to any
Third Party, provided that such sale is at a price no lower than the price
stated in Buyer’s sale notice to Beutlich.
ARTICLE 7
INDEMNIFICATION; REMEDIES
     7.1 Survival. All representations, warranties, covenants and obligations of
the Parties contained in this Agreement and in the agreements, instruments and
other documents delivered pursuant to this Agreement shall survive the Closing
and the consummation of the Contemplated Transactions.
     7.2 Indemnification by Seller, Beutlich and Frederic Beutlich. Subject to
the limitations set forth in this Article 7, and except as otherwise expressly
provided in any applicable Seller Closing Document, Seller, Beutlich and
Frederic Beutlich, jointly and severally, hereby covenant and agree that, to the
fullest extent permitted by Applicable Law, they shall defend, indemnify and
hold harmless Buyer and its Affiliates and Representatives, and all successors
and assigns of the foregoing (collectively, the “Buyer Indemnified Persons”),
for, from and against any loss, claim, amount paid in settlement of claims,
damages, expense (including costs of investigation and defense and reasonable
attorneys’ fees and expenses), interest, penalties, fines, diminution of value
or any other Liability, whether or not involving a Third-Party Claim
(collectively, “Damages”), arising from or in connection with:
     (a) any breach of any representation or warranty made by Seller in this
Agreement or in any Seller Closing Document;

35



--------------------------------------------------------------------------------



 



     (b) any Retained Liability;
     (c) any breach of any covenant or obligation of Seller in this Agreement or
in any Seller Closing Document;
     (d) any breach by Seller of any customer contract or purchase order that is
not an Assumed Contract, whether before or after the Closing Date;
     (e) Beutlich’s use of the Gurnee Facility and the Gurnee Equipment pursuant
to Section 6.7, including (i) any claim by Gurnee Investors (or any successor or
assign thereof) under Buyer’s lease of the Gurnee Facility or by any Beutlich
Representative with respect to damage to person or property caused by any act or
omission of Beutlich (including its Representatives) in connection with such
use, or (ii) any product liability claim related to Beutlich’s dry handle swab
products produced at the Gurnee Facility in accordance with Section 6.7;
     (f) any failure of Seller to pay any salaries, wages or other compensation
and benefits payable to any past or present employee of Seller (including any
such amounts disclosed on Schedule 3.20(a));
     (g) any failure of Seller to comply with any Applicable Law (including any
such failure disclosed on any Schedule to this Agreement);
     (h) any Liability arising from Seller’s failure to comply with applicable
bulk sales or bulk transfer laws in any jurisdiction in which any of the Assets
are located;
     (i) the presence of any sublessee of Seller under the Gurnee Facility Lease
(including Care Products, Inc. or Care Guide Systems) or any Affiliate,
Representative or invitee thereof at the Gurnee Facility at any time on or after
the Closing Date, and the vacating or removal of any such Person or its property
and assets from the Gurnee Facility on or after the Closing Date (including any
damage caused to the Gurnee Facility in connection with such vacating or
removal); and/or
     (j) any claim by any Person for any brokerage or finder’s fee, commission
or similar payment based upon any agreement or understanding made, or alleged to
have been made, by any Person with Seller, Beutlich or Frederic Beutlich (or any
Representative thereof) in connection with this Agreement or any of the
Contemplated Transactions.
     7.3 Indemnification by Buyer. Subject to the limitations set forth in this
Article 7, and except as otherwise expressly provided in any applicable Buyer
Closing Document, Buyer hereby covenants and agrees that, to the fullest extent
permitted by Applicable Law, it shall defend, indemnify and hold harmless Seller
and its Affiliates and Representatives, and all successors and assigns of the
foregoing (collectively, the “Seller Indemnified Persons”), for, from and
against any Damages arising from or in connection with:
     (a) any breach of any representation or warranty made by Buyer in this
Agreement or in any Buyer Closing Document;

36



--------------------------------------------------------------------------------



 



     (b) any breach of any covenant or obligation of Buyer in this Agreement or
in any Buyer Closing Document, including Buyer’s agreement to assume, satisfy
and perform the Assumed Liabilities; and/or
     (c) any claim by any Person for any brokerage or finder’s fee, commission
or similar payment based upon any agreement or understanding alleged to have
been made by such Person with Buyer in connection with this Agreement or any of
the Contemplated Transactions.
     7.4 Limitations on Indemnification Liability. Notwithstanding any other
provision of this Article 7:
     (a) Seller, Beutlich and Frederic Beutlich shall have no Liability with
respect to indemnification claims under Section 7.2(a) after any or all of such
Parties have collectively made payments to or on behalf of Buyer Indemnified
Persons in respect of any and all such indemnification claims that, in the
aggregate, are equal to the aggregate cash (including wire transfer or check)
amounts paid by Buyer pursuant to the provisions of Sections 2.3(a)(ii) and 2.4;
provided, however, that the amount paid by Buyer to Sharper Automation as set
forth on Schedule 2.3(a)(ii) shall not be included in such aggregate amount if
such payment amount is reimbursed to Buyer in the manner provided in
Section 2.4(c); and provided, further, that such limitation shall not apply to
any claim made under Section 7.2(a) in respect of fraud or willful
misrepresentation by Seller, Beutlich or Frederic Beutlich.
     (b) Buyer shall have no Liability with respect to indemnification claims
under Section 7.3(a) after Buyer has made payments to or on behalf of Seller
Indemnified Persons in respect of any and all such indemnification claims that,
in the aggregate, are equal to the aggregate cash (including wire transfer or
check) amounts paid by Buyer pursuant to the provisions of Sections 2.3(a)(ii)
and 2.4; provided, however, that the amount paid by Buyer to Sharper Automation
as set forth on Schedule 2.3(a)(ii) shall not be included in such aggregate
amount if such payment amount is reimbursed to Buyer in the manner provided in
Section 2.4(c); and provided, further, that such limitation shall not apply to
any claim made under Section 7.3(a) in respect of fraud or willful
misrepresentation by Buyer.
     7.5 Procedure for Third-Party Claims.
     (a) Promptly after receipt by a Person entitled to indemnity under
Section 7.2 or 7.3 (an “Indemnified Person”) of notice of the assertion of a
Third-Party Claim against it, such Indemnified Person shall give prompt written
notice to any Party obligated to indemnify under such Section (the “Indemnifying
Party”) of the assertion of such Third-Party Claim; provided, however, that the
failure by the Indemnified Person to provide such prompt written notice to the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Person, except to the extent that the
Indemnifying Party can demonstrate that the defense of such Third-Party Claim
has been prejudiced by the Indemnified Person’s failure to give such prompt
written notice.

37



--------------------------------------------------------------------------------



 



     (b) If an Indemnified Person gives notice to the Indemnifying Party
pursuant to Section 7.5(a) of the assertion of a Third-Party Claim, the
Indemnifying Party shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Party is also a Person against whom the Third-Party Claim is made and the
Indemnified Person determines in good faith that joint representation would be
inappropriate or (ii) the Indemnifying Party fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Third-Party Claim and provide indemnification with respect to such Third-Party
Claim), to assume the defense of such Third-Party Claim with counsel
satisfactory to the Indemnified Person. After notice from the Indemnifying Party
to the Indemnified Person of its election to assume the defense of such
Third-Party Claim, the Indemnifying Party shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Person under this Article 7
for any fees of other counsel or any other expenses with respect to the defense
of such Third-Party Claim, in each case subsequently incurred by the Indemnified
Person in connection with the defense of such Third-Party Claim, other than
reasonable costs of investigation. If the Indemnifying Party assumes the defense
of a Third-Party Claim, no compromise or settlement of such Third-Party Claims
may be effected by the Indemnifying Party without the Indemnified Person’s
Consent unless (A) there is no finding or admission of any violation of
Applicable Law or any violation of the rights of any Person, (B) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party,
and (C) the Indemnified Person shall have no Liability with respect to any
compromise or settlement of such Third-Party Claims effected without its
Consent. If notice is given to an Indemnifying Party of the assertion of any
Third-Party Claim and the Indemnifying Party does not, within ten (10) days
after the Indemnified Person’s notice is given, give notice to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Party shall be bound by any determination made in such Third-Party
Claim or any compromise or settlement effected by the Indemnified Person.
     (c) Notwithstanding the foregoing, if an Indemnified Person determines in
good faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it other than as a result of monetary damages for which it
would be entitled to indemnification under this Agreement, the Indemnified
Person may, by notice to the Indemnifying Party, assume the exclusive right to
defend, compromise or settle such Third-Party Claim, but the Indemnifying Party
shall not be bound by any determination of any Third-Party Claim so defended for
the purposes of this Agreement nor shall such Indemnifying Party be obligated
under any compromise or settlement effected without its Consent (which may not
be unreasonably withheld).
     (d) With respect to any Third-Party Claim subject to indemnification under
this Article 7, (i) both the Indemnified Person and the Indemnifying Party, as
the case may be, shall keep the other Person fully informed of the status of
such Third-Party Claim and any related Proceedings at all stages thereof where
such Person is not represented by its own counsel, and (ii) the Parties agree
(each at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

38



--------------------------------------------------------------------------------



 



     (e) With respect to any Third-Party Claim subject to indemnification under
this Article 7, the Parties agree to cooperate in such a manner as to preserve
in full (to the extent possible) the confidentiality of all confidential
information and the attorney-client and work-product privileges. In connection
therewith, each Party agrees that (i) it shall use reasonable efforts, in
respect of any Third-Party Claim in which it has assumed or participated in the
defense, to avoid production of confidential information (consistent with
Applicable Law and rules of procedure), and (ii) all communications between any
Party and counsel responsible for or participating in the defense of any
Third-Party Claim shall, to the extent possible, be made so as to preserve any
applicable attorney-client or work-product privilege.
     7.6 Other Claims. A claim for indemnification for any matter not involving
a Third-Party Claim may be asserted by written notice to the Party from whom
indemnification is sought and shall be paid promptly after such notice, together
with satisfactory proof of Damages or other documents evidencing the basis of
the Damages sought, are received.
     7.7 Exclusive Remedy. Except as set forth in Section 6.5, the
indemnification rights provided in this Article 7 shall be the sole and
exclusive remedy available to the Parties and the Indemnified Persons against
any Party (including such Party’s successors and assigns) for any Damages
related to a breach of any of the terms, conditions, covenants, agreements,
representations or warranties contained herein or in any Seller Closing Document
or Buyer Closing Document (as applicable) or any right, claim or action arising
from the Contemplated Transactions, and each Party hereby waives, to the fullest
extent permitted by Applicable Law, any other rights or remedies that may arise
under any Applicable Law.
ARTICLE 8
GENERAL PROVISIONS
     8.1 Expenses. Except as otherwise provided in this Agreement, each Party
shall bear its own fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement, including
all fees and expenses of its Representatives. Any sales or transfer Taxes,
recording fees and other similar Taxes or fees payable as a result of or in
connection with the Contemplated Transactions shall be paid by the Party
responsible therefor under Applicable Law and Shall be remitted as soon as
practicable by such Party in accordance with Applicable Law.
     8.2 Notices. All notices, requests, demands, claims and other
communications permitted or required to be given hereunder must be in writing
and shall be deemed duly given and received (i) if personally delivered, when so
delivered, (ii) if mailed, three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (iii) if sent by
electronic facsimile, once transmitted to the fax number specified below and the
appropriate telephonic confirmation is received, provided that a copy of such
notice, request, demand, claim or other communication is promptly thereafter
sent in accordance with the provisions of clause (ii) or (iv) hereof, or (iv) if
sent through an overnight delivery service in

39



--------------------------------------------------------------------------------



 



circumstances to which such service guarantees next day delivery, the day
following being so sent:
(a)    To Seller:
Viridian Packaging Solutions, LLC
89 Brittany Lane
Hainesville, Illinois 60030
Attention: Frederic J. Beutlich
with a copy (which shall not constitute valid delivery to Seller) to:
Drews & Associates, P.C.
1900 Spring Road, Suite 200
Oak Brook, Illinois 60523
Attention: John M. Drews
Fax: (630) 954-2874
(b)     To Buyer:
Zicam Swab Products, LLC
4742 North 24th Street, Suite 455
Phoenix AZ 85016
Attention: William J. Hemelt
Fax: (602) 385-8850
with a copy (which shall not constitute valid delivery to Buyer) to:
Snell & Wilmer L.L.P.
One Arizona Center
Phoenix, Arizona 85004
Attention: Matt Feeney
Fax: (602) 382-6070
(c)     To Beutlich or Frederic Beutlich:
Beutlich, L.P.
1541 Shields Drive
Waukegan, Illinois 60085
Attention: Frederic J. Beutlich
Fax: (847) 473-1122
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given or received unless and until it actually is received by the Party for
which it is intended and the notifying Party can provide evidence of such actual
receipt. Any Party may change its address for the receipt of notices,

40



--------------------------------------------------------------------------------



 



requests, demands, claims and other communications hereunder by giving the other
Party notice of such change in the manner herein set forth.
     8.3 Dispute Resolution. Except for actions for injunction or other equity
remedies contemplated in this Agreement or any of the documents referred to in
this Agreement, any dispute or difference among the Parties, or between any of
them, arising out of or in connection with this Agreement or any of the
documents referred to in this Agreement which such Parties are unable to resolve
themselves shall be submitted to and resolved by arbitration before a single
arbitrator, for amounts in dispute under $50,000 and otherwise before a panel of
three (3) arbitrators, pursuant to the Commercial Arbitration Rules of the
American Arbitration Association, as supplemented or modified by the provisions
of this Section 8.3. The arbitrator(s) shall consider the dispute at issue in
Phoenix, Arizona within sixty (60) days (or such other period as may be
acceptable to the Parties to the dispute) of the designation of the
arbitrator(s). The arbitrator(s) shall be bound to follow the laws of the State
of Arizona, decisional and statutory, in reaching any decision and making any
award and shall deliver a written award, including written findings of fact and
conclusions of law, with respect to the dispute to each of the Parties in the
dispute who shall promptly act in accordance therewith. In no event shall the
arbitrator(s) have the power to award damages in connection with any dispute in
excess of actual compensatory damages. In particular, the arbitrator(s) may not
multiply actual damages or award consequential, indirect, special or punitive
damages, including damages for lost profits or loss of business opportunity. Any
award of the arbitrator(s) shall be final, conclusive and binding on the
applicable Party or Parties; provided, however that any such Party may seek the
vacating, modification or correction of the arbitrator(s)’ decision or award as
provided under Section 10 and Section 11 of the Federal Arbitration Act 9 U.S.C.
§1-14. The applicable Party or Parties may enforce any award rendered pursuant
to the arbitration provisions of this Section 8.3 by bringing suit in any court
of competent jurisdiction. All costs and expenses attributable to the
arbitrator(s) shall be allocated between the Parties to the dispute in such
manner as the arbitrator(s) determine to be appropriate under the circumstances.
The applicable Party or Parties may file a copy of this Section 8.3 with any
arbitrator or court as written evidence of the knowing, voluntary and bargained
agreement among the Parties with respect to the subject matter of this
Section 8.3.
     8.4 Waiver; Remedies Cumulative. The rights and remedies of the Parties
under this Agreement or any of the documents referred to in this Agreement are
cumulative and not alternative. Neither any failure nor any delay by any Party
in exercising any right, power or privilege hereunder or thereunder shall
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege shall preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by Applicable Law,
(i) no claim or right arising out of this Agreement or any of the documents
referred to in this Agreement can be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by each other Party; (ii) no waiver that may be given by a Party shall be
applicable except in the specific instance for which it is given; and (iii) no
notice to or demand on one Party shall be deemed to be a waiver of any
obligation of that Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

41



--------------------------------------------------------------------------------



 



     8.5 Entire Agreement and Modification. This Agreement (including the
Schedules and Exhibits hereto and the other agreements and instruments to be
executed and delivered by the Parties pursuant hereto) constitutes the entire
and final agreement among the Parties with respect to the subject matter hereof,
and supersedes and replaces all prior agreements, understandings, commitments,
communications and representations made among the Parties and their respective
Affiliates, whether written or oral, with respect to the subject matter hereof
(including the Letter of Intent). This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the Parties.
     8.6 Assignments; Successors; No Third-Party Rights. No Party nor may assign
any of its rights or delegate or cause to be assumed any of its obligations
under this Agreement without the prior written Consent of each other Party (not
to be unreasonably withheld). Subject to the preceding sentence, this Agreement
shall apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the Parties. Nothing expressed or referred
to in this Agreement shall be construed to give any Person other than the
Parties any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except as provided under
Sections 7.2 and 7.3 with respect to the indemnification of Indemnified Persons,
and except such rights as shall inure to a successor or permitted assignee
pursuant to this Section 8.6.
     8.7 Severability. If any provision of this Agreement, or the application of
any such provision to any Person or circumstance, is held to be unenforceable or
invalid by any Governmental Body or arbitrator or under any Applicable Law, the
Parties shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement. In any event, the invalidity of
any provision of this Agreement or portion of a provision shall not affect the
validity of any other provision of this Agreement or the remaining portion of
the applicable provision.
     8.8 Dates and Times. Dates and times set forth in this Agreement for the
performance of the Parties’ respective obligations hereunder or for the exercise
of their rights hereunder shall be strictly construed, time being of the essence
of this Agreement. All provisions in this Agreement which specify or provide a
method to compute a number of days for the performance, delivery, completion or
observance by any Party of any action, covenant, agreement, obligation or notice
hereunder shall mean and refer to calendar days, unless otherwise expressly
provided. Except as expressly provided herein, the time for performance of any
obligation or taking any action under this Agreement shall be deemed to expire
at 5:00 p.m. (Phoenix time) on the last day of the applicable time period
provided for herein. If the date specified or computed under this Agreement for
the performance, delivery, completion or observance of a covenant, agreement,
obligation or notice by any Party or for the occurrence of any event provided
for herein, is a day other than a Business Day, then the date for such
performance, delivery, completion, observance or occurrence shall automatically
be extended to the next Business Day following such date.
     8.9 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Arizona without regard to conflicts-of-laws principles
that would require the application of any other law.

42



--------------------------------------------------------------------------------



 



     8.10 Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy and all of
which, when taken together, shall be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the Parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement
as of the date first written above.

                  Seller:
 
                VIRIDIAN PACKAGING SOLUTIONS,
LLC, an Illinois limited liability company
 
           
 
  By:        
 
           
 
      Frederic J. Beutlich    
 
      Manager    
 
                Buyer:
 
                ZICAM SWAB PRODUCTS, LLC, a
Delaware limited liability company
 
           
 
  By:        
 
           
 
      William J. Hemelt    
 
      Manager    

Accepted and Agreed to only with respect to
Sections 2.1(b) and 2.4, Article 4, Sections 6.2
to 6.5, Section 6.7, Article 7 and Article 8

                   
FREDERIC J. BEUTLICH
       

Accepted and Agreed to only with respect to
Sections 2.1(b) and 2.4, Article 4, Sections 6.2
to 6.5, Article 7 and Article 8

          BEUTLICH, L.P., an Illinois limited partnership
 
       
By:
       
 
 
 
Frederic J. Beutlich    
 
  General Partner    

44